Citation Nr: 0202267	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  01-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for arthritis of the 
hips, shoulders, elbows, and lumbar and thoracic spines.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the left knee with traumatic arthritis, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee 
based on an initial award.  

5.  Entitlement to an increased rating for amputation of the 
left middle finger currently evaluated as 10 percent 
disabling.  

6.  Entitlement to a disability rating in excess of 10 
percent for left hand scars based on an initial award.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In an April 2000 rating decision, the veteran was granted 
entitlement to service connection for degenerative joint 
disease of the right knee and for scars on the left hand.  
Each of those disabilities was assigned a 10 percent rating.  
In April 2001, the veteran expressed his dissatisfaction with 
those disability ratings; hence, the Board has 
recharacterized those issues as involving the propriety of 
the assignment of the initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In December 2001, the veteran testified during a video-
teleconference before the undersigned.  At the conclusion of 
the hearing, he submitted additional evidence, along with a 
waiver of RO jurisdiction of that evidence.  See 38 C.F.R. 
§ 20.1304 (2001).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the PTSD issue.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim being decided in this 
decision has been met.  

2.  Arthritis in the shoulders, elbows, and lumbar spine was 
first shown many years after the veteran was separated from 
active duty service and there is no persuasive medical 
opinion, based on examination of the veteran and review of 
the record, of an etiological relationship between the 
veteran's currently diagnosed arthritis in his shoulders, 
elbows and lumbar spine, and his active military service.  

3.  There is no medical evidence confirming arthritis in the 
hips or thoracic spine.  

4.  Pain, crepitus and slight limitation of flexion due to 
arthritis manifest the veteran's residuals of a left knee 
fracture.  

5.  Pain, crepitus and slight limitation of flexion due to 
arthritis manifest the veteran's right knee degenerative 
joint disease.  

6.  The veteran's left middle finger is amputated at the 
distal end of the metacarpal bone.  

7.  In the posterior aspect and in the space where the 
veteran's left middle finger used to be, there are three 
scars and, in the palm of the left hand, there are four 
scars; all scars are white, raised and tender.  


CONCLUSIONS OF LAW

1.  Arthritis in the hips, shoulders, elbows, and lumbar and 
thoracic spines was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.309 (2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a left knee fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.41, 4.71a Diagnostic Code 5257-5010 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee 
since the effective date of the grant of service connection 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.10, 4.41, 4.71a Diagnostic Code 5010 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

4.  The criteria for a disability in excess of 10 percent for 
amputation of the left middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.41, 4.71a Diagnostic Code 5154 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

5.  The criteria for a disability rating in excess of 10 
percent for left hand scars, secondary to amputation of the 
middle finger, since the effective date of the grant of 
service connection have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.41, 4.118 
Diagnostic Code 7804 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the August 2001 Statement 
of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claims being decided by the Board in this 
decision.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claims 
addressed in this decision have been collected for review, VA 
examinations were provided, VA medical records were obtained 
and associated with the claims folder, and the veteran 
presented testimony during a video-teleconference held before 
the undersigned.  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claims being decided in this 
decision.  

I.  Service Connection

Essentially, the veteran contends, in correspondence and 
testimony presented at his personal hearing, that the 
arthritis in his hips, shoulders, elbows, and lumbar and 
thoracic spines are service related.  He maintains that the 
overall arthritis was a gradual onset and that he did not 
sustain any injury to the areas in contention while he was on 
active military duty.  During his personal hearing testimony, 
he related the current and past experiences he has been 
having with, among other conditions, his knees, overall 
arthritis, left hand, and left hand scars.  

The veteran's service medical records do not reflect any hip, 
shoulder, elbow or back complaints or symptomatology 
pertaining to arthritis in those areas.  There is no 
indication in those records that he sustained an injury to 
any of those areas.  

The report of the veteran's November 1968 VA examination 
relates that there was no swelling or redness of any joints.  
All joints moved through normal range of motion without pain.  

The veteran's private outpatient treatment reports for 
October 1990 through December 1993 show that he was diagnosed 
with arthritis of the dorso-lumbar spine based on x-ray 
findings in October 1990 of degenerative changes in the 
lumbar spine.  In April 1993, he was seen for shoulder pain 
of gradual onset over the last six to eight years.  
Additional private outpatient treatment records for June 1993 
to March 1995, from another treating physician, show that the 
veteran was seen in August 1993 for right shoulder complaints 
of pain.  The diagnosis was bursitis.  In March 1994, he 
underwent right shoulder acromioplasty and repair of the 
first rotator cuff tear  

During the veteran's May 1995 VA examination, he complained 
of diffuse, arthritic joint pain over his body.  Examination 
found that the elbows had full range of motion.  No findings 
of arthritis in the elbows or hips were made.  X-rays taken 
of the right shoulder revealed no definite evidence of 
fracture or dislocation and no abnormal periosteal reaction 
or destructive lesion was visualized.  Those taken of the 
lumbar spine revealed disc narrowing and hypertrophic 
spondylosis with sclerosis between L1-2, and those taken of 
the thoracic spine revealed that it was normal.  Following 
examination, the diagnoses included diffuse osteoarthritis; 
tendon-bursitis of the shoulders; and status-post rotator 
cuff tear of the right shoulder with the resection of the 
bursa.  

The veteran's private outpatient treatment records for June 
1995 through April 2000 show that in June 1995, he was seen 
for left shoulder complaints and x-rays revealed 
acromioclavicular joint narrowing, indicating arthritis.  In 
October 1998, x-rays revealed that the left shoulder 
contained significant amount of acromioclavicular arthritis.  
In December 1998, he underwent acromioplasty with repair of 
the left shoulder rotator cuff.  Examination in April 1999 
showed signs of arthritis in the right elbow and limited 
range of motion with crepitation.  The left elbow exhibited 
stiffness, but no limitation of motion.  

The veteran's private physician, in a medical statement of 
March 2000, related, in pertinent part, that the veteran has 
areas of arthritis in his elbows, bursitis in his shoulders 
and other significant problems that could be indirectly 
related, but it was much more difficult to state this with 
certainty, and he has had a lot of problems with arthritis 
and spondylosis in his back.  Again, he continued, it is more 
difficult to relate this with certainty to service-related 
injuries but the possibility certainly exists that it is 
related.  

The report, and addendum report, of the veteran's April 2000 
VA examination includes the diagnosis of degenerative joint 
disease of both shoulders, confirmed by x-ray findings.  The 
examiner further noted that the shoulder arthritis was 
probably not service-connected.  No findings were made 
pertaining to any arthritis in the hips, elbows, or back.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The veteran is currently diagnosed as having arthritis in the 
shoulders and lumbar spine, with signs of arthritis in the 
elbows.  There is no medical evidence, confirmed by x-ray 
findings of arthritis in the hips or thoracic spine.  A 
review of his service medical records does not indicate any 
complaints pertaining to joint pains in the hips, shoulders, 
elbows, lumbar or thoracic spine.  Lumbar arthritis is first 
shown in October 1990, and no thoracic spine arthritis has 
been confirmed.  It was not until late 1993 that medical 
evidence indicates right shoulder arthritis, and not until 
June 1995 that left shoulder arthritis is shown.  The record 
does not reflect medical confirmation of arthritis in the 
hips.  Hence, there is no medical evidence reflective of 
arthritis in any of these joints either in service or to a 
degree of 10 percent within the one year presumptive period 
following the veteran's separation from active duty service.  

The veteran's private physician has offered that the 
veteran's arthritis in his elbows, bursitis in his shoulders 
and other significant problems could be indirectly related to 
service, but that it is much more difficult to state this 
with certainty.  Although the record contains numerous 
outpatient treatment records pertaining to the veteran from 
this physician, this is the first time that any mention is 
made connecting the veteran's arthritis in those areas and 
service, even if only as a possibility.  However, in offering 
this medical statement, the physician has not provided the 
clinical data or other rationale to support that opinion; nor 
is there anything otherwise in the record that would give it 
substance.  The United States Court of Appeals for Veterans 
Claims has held that a medical statement using the term 
"could," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree 
of certainty required for medical nexus evidence.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  In fact, a review of 
the service medical records does not show any arthritis, or 
symptoms thereof, or injury affecting the anatomical areas 
under consideration.  The Board notes that, although an 
examiner can render a current diagnosis based on an 
examination of the veteran, without a thorough review of the 
record, the examiner's opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  See generally Guimond v. Brown, 6 Vet. App. 
69 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  The offered medical opinion stands by itself, 
unsupported and unexplained.  In other words, the opinion is 
purely speculative as to whether the veteran's arthritis in 
the shoulders and lumbar spine, with signs of arthritis in 
the elbows, is related to his active duty service or that the 
disease was manifest to a degree of 10 percent within the 
year following his separation from active duty.  

As such, there is no persuasive medical evidence or medical 
opinion, based on review of the record and examination of the 
veteran, of a nexus or link between the veteran's currently 
diagnosed arthritis in the shoulders and lumbar spine, with 
signs of arthritis in the elbows and a disease or injury 
noted in service.  While the veteran may well believe that 
his currently diagnosed arthritis in the shoulders and lumbar 
spine, with signs of arthritis in the elbows, is related to 
his active duty service, the Board would like to emphasize 
that it is the province of trained health care professionals 
to enter conclusions that require medical opinion, such as 
the diagnosis of a disability or, as in the case at hand, an 
opinion as to the etiology of that disability.  There is no 
evidence in the record that he has special knowledge 
regarding arthritis to render an opinion on the medical 
causation of any disability pertaining to his hips, 
shoulders, elbows, shoulders, or back; hence, his contentions 
in this regard have no probative medical value.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992).  

Given the medical evidence and medical opinions expressed, 
the Board finds that the veteran's currently diagnosed 
arthritis in his shoulders, elbows and lumbar spine (there is 
no persuasive medical evidence of arthritis in his hips or 
thoracic spine) was not incurred in or aggravated by his 
active duty service.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern, as it 
is in this case for the issues of an increased ratings for 
residuals of a fracture of the left knee and for the 
amputation of the left middle finger.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case for the issues of 
the initial ratings for degenerative joint disease of the 
right knee and scars on the left hand, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

Factual Background - Left Knee

During the veteran's personal hearing, he testified that his 
service-connected left knee, residuals of a fracture with 
traumatic arthritis, gives way on him two or three times a 
week; that he experiences constant pain in the knee, 
exacerbated by ascending and descending stairs, and kneeling; 
and that he has limitation of motion of the knee.  He also 
testified that he wore a "sleeve" on the knee to maintain 
stability.  

Based on the veteran's service medical records that showed an 
avulsion fracture of the left knee and results of a post-
service VA medical examination, the RO granted the veteran 
entitlement to service connection for residuals of a left 
knee fracture in February 1969, effective from the time of 
his separation from active duty, August 1968, and a 
noncompensable rating was assigned.  The noncompensable 
evaluation remained in effect until the RO increased the 
rating to 10 percent in March 1996, effective from January 
1995, the date of receipt of his claim for an increase.  In 
July 1999, VA received the veteran's application for an 
increased rating asserting that the residuals of his left 
knee fracture had worsened so that the 10 percent rating did 
not reflect his current left knee disability.  

The veteran's private outpatient treatment records for 
January 1994 through August 1999 show that arthroplasty 
surgery in April 1996 revealed grade III and IV 
osteoarthritic changes of the lateral femoral condyle.  The 
medial meniscus was normal.  Examination in January 1998 
showed full range of motion, crepitation and no effusion.  In 
June 1999, examination of the left knee showed no effusion; 
there was full range of motion; and mild crepitation, but no 
instability.  A July 1999 medical report reflects that he had 
his knee injected for pain.  On examination of the left knee 
in January 2000, there was rather severe crepitation without 
effusion; there was no instability; and there was full range 
of motion.  X-rays revealed chondrocalcinosis in the left 
knee.  

In a medical statement of March 2000, the veteran's private 
treating physician related that he had treated the veteran 
for left knee problems, for which he had performed 
arthroscopy on the knee, and for arthritis of the knee.  

The veteran's April 2000 VA examination report, and addendum 
to that report, note that he complained his left knee 
occasionally gives way and he falls; that he experiences 
constant left knee pain, which is exacerbated on walking and 
going up and down stairs; and that the knee becomes swollen 
and painful, incapacitating him where he has to lie in a 
recliner with ice on his knee.  On examination, the left knee 
was swollen.  Range of motion of the knee revealed extension 
was to 0 degrees and flexion was to 110 degrees.  Pain was 
noted with lateral movement of the patella.  The ligaments 
and menisci appeared intact.  Pain was noted in the medial 
joint with rotation of the tibia on the femur.  Strength was 
3/5.  X-rays revealed degenerative joint disease.  

Analysis

The veteran's residuals of a left knee fracture are rated 
under Diagnostic Code 5257-5010 of VA's Schedule for Rating 
Disabilities in order to take into consideration both 
limitation of motion and instability of the knee.  See 
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by X-ray findings, is rated as degenerative 
arthritis, pursuant to Diagnostic Code 5003.  That diagnostic 
code prescribes that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260, for limitation of flexion, and 5261, for limitation of 
extension).  Where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  Id.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  Id.  

As the medical evidence establishes, the veteran's left knee 
exhibits no effusion; however, there is some limitation of 
motion with pain on flexion of the knee, as noted on the most 
recent VA examination (April 2000), with no limitation of 
motion on extension.  On the other hand, the private medical 
examinations in January 1998, June 1999, and January 2000, 
consistently reflect no limitation of motion.  The VA 
examination of April 2000 shows extension to 0 degrees and 
flexion to 110 degrees (extension to 0 degrees and flexion to 
140 degrees are normal).  See 38 C.F.R. § 4.71, Plate II.  
The current evidence does not support even a 10 percent 
rating for limitation of leg flexion under Code 5260 or 
limitation of leg extension under Code 5261.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) (specifically discussing Code 
5257 and holding that the Board need not assign a separate 
rating for functional loss due to pain or weakness when the 
diagnostic code is not predicated on range of motion); 
Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 10 percent for residuals of a 
fractured left knee.  

Slight limitation of flexion shown on the April 2000 VA 
examination due to arthritis evinces pain; and, arthritis in 
the knee has been confirmed by x-ray findings.  A 10 percent 
evaluation is appropriate under Diagnostic Code 5010 for a 
major joint affected by limitation of motion due to 
arthritis.  Pain on motion has been confirmed on VA 
examination.  In the absence of medical evidence showing 
limitation of extension to 15 degrees or higher (which would 
warrant a 20 percent or greater disability evaluation) or 
flexion limited to 30 degrees or 15 degrees (which would 
warrant a 20 percent or 30 percent disability evaluation, 
respectively), the veteran is appropriately rated at 10 
percent since the award of service connection for arthritis 
in his left knee based on limitation of motion.  

Rating of the veteran's left knee under Diagnostic Code 5257 
takes into consideration instability of the knee.  Under this 
diagnostic code, a 10 percent rating is warranted for slight 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate subluxation or lateral instability, 
and a 30 percent rating is warranted for severe subluxation 
for lateral instability.  See 38 C.F.R. § 4.71a.  

The veteran maintains that his knee gives out on him causing 
him to fall.  He also maintains that he wears a sleeve on his 
knee to prevent the knee from giving out on him.  The private 
examination reports of June 1999 and January 2000 note that 
no instability was found.  On VA examination of April 2000, 
there is no indication that the veteran was wearing a sleeve 
on his left knee (which shows that it is not constantly 
needed); however, there was pain on lateral movement of the 
patella and in the medial joint with rotation of the tibia on 
the femur.  However, the pain on motion has been taken into 
consideration by the 10 percent rating assigned under 
Diagnostic Codes 5003-5010.  Based on the medical evidence, 
there is no indication that any instability experienced by 
the veteran causes even slight impairment warranting a 10 
percent rating.  Without medical evidence of slight 
instability, a 10 percent or higher rating is not warranted 
under Diagnostic Code 5257.  

Without medical evidence of more severe limitation of motion 
due to arthritis and pain or greater instability of the left 
knee, the Board finds that the veteran is appropriately rated 
at 10 percent for the residuals of a fracture of his left 
knee.  The Board also points out that functional loss due to 
pain has been considered in arriving at this evaluation.  See 
38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-
07.  

Further, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnosis codes 
to evaluate the veteran's left knee disability, consideration 
of other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of ankylosis of the left knee, 
dislocated cartilage with frequent episodes of "locking," 
nonunion of or malunion of the tibia and fibula, or genu 
recurvatum, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5256, 5258, 5262, or 5263.  
See 38 C.F.R. § 4.71a.  

Factual Background - Right Knee

The veteran's private treating physician submitted a medical 
statement in March 2000 in which he offered that the veteran 
had developed some arthritic problems with the right knee due 
to shifting of stress from one extremity to another, i.e., 
that the veteran's current right knee disorder, arthritis, 
was due to or proximately caused by the veteran's service-
connected left knee.  Following VA examination in April 2000, 
the examining physician stated that he felt that the 
degenerative joint disease of the right knee was secondary to 
service connected left knee disability.  In April 2000, the 
RO granted the veteran entitlement to service connection for 
a right knee disability, diagnosed as degenerative joint 
disease, and assigned the disability a 10 percent rating, 
effective from July 1999, the effective date of the grant of 
the award of service connection.  The veteran was notified of 
the decision and, in March 2001, he advised the RO of his 
dissatisfaction with the initial 10 percent rating.  As the 
veteran has expressed his dissatisfaction with the initial 
rating assigned at the time of the grant of service-
connection for degenerative joint disease of the right knee, 
the Board notes that where the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  

At this point, the Board finds that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

The veteran's private medical records show that he had 
arthroscopic surgery of the right knee in April 1996, with 
debridement of the knee and excision of a tear to the lateral 
meniscus.  The lateral compartment was explored and some 
grade II osteoarthritis involving the lateral tibial prateau 
was noted, particularly in the posterior medial segment.  On 
private medical examination in January 1998, the right knee 
showed full range of motion, no effusion, but there was 
crepitation present, particularly in the patellofemoral 
joint.  On private examination of June 1999, the right knee 
was not swollen.  Examination in January 2000 revealed rather 
severe crepitation without effusion in the right knee.  There 
was no instability and the right knee showed full range of 
motion.  

On VA examination of the right knee in April 2000, range of 
motion was to 0 degrees extension and to 120 degrees flexion.  
There was tenderness over the medial and lateral joints.  
Ligaments and menisci appeared intact.  Pain was noted in the 
medial joint with rotation of the tibia on the femur.  
Strength was 3+/5.  The diagnosis was degenerative joint 
disease of the right knee.  

Analysis

The veteran's degenerative joint disease of the right knee is 
rated under the section pertaining to musculoskeletal system 
of VA's Schedule for Rating Disabilities, specifically under 
Diagnostic Code 5010.  As noted earlier in this decision, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260, for limitation of flexion, and 
5261, for limitation of extension).  Where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.  

In the veteran's case, no limitation of motion was shown on 
private examinations and only slight limitation of flexion 
(to 120 degrees) and no limitation of extension (to 0 
degrees), see 38 C.F.R. § 4.71, Plate II, was seen on recent 
VA examination.  Hence, the criteria for a 10 percent rating, 
or higher, under either Diagnostic Code 5260 or 5261 have not 
been met, in the absence of medical evidence showing more 
severe limitation of motion due to arthritic pain.  

There is no medical confirmation of any right knee 
instability, although, during the veteran's personal hearing, 
he complained of such, and related that he wore a sleeve on 
the right knee to ensure stability (there is no indication 
that he wore a knee sleeve to or during the medical 
examinations).  Hence, a 10 percent, or higher rating under 
Diagnostic Code 5257 is not warranted.  See 38 C.F.R. 
§ 4.71a.  

On the other hand, under Diagnostic Code 5010, when the 
limitation of motion of a specific joint is noncompensable, a 
rating of 10 percent is for application.  See 38 C.F.R. 
§ 4.71a.  The veteran does have some slight limitation of 
flexion and pain due to arthritis, albeit not to extent that 
would warrant a compensable rating under Diagnostic Code 
5260.  The Board also points out that the veteran's 
complaints of pain on motion of the right knee has been 
considered in arriving at this evaluation.  See 38 C.F.R. §§  
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

The only possibility for a higher disability evaluation based 
on limitation of motion of the right knee would by under 
either Diagnostic Code 5256, reflective of ankylosis, or 
under diagnostic Code 5262 for nonunion or malunion of the 
tibia and fibula, neither of which the veteran has.  See 
38 C.F.R. § 4.71a.  

Factual Background - Left Middle Finger

During service, the veteran sustained a gunshot wound to his 
left middle finger while he was cleaning his weapon, 
resulting in amputation of the finger at the distal end of 
the metacarpal bone.  Based on the veteran's service medical 
records and post-service VA examination, the RO, in February 
1969, granted him entitlement to service connection for 
amputation of the left middle finger and assigned the 
disability a 10 percent rating, effective from August 1968, 
the time of his separation from active military service.  The 
10 percent rating has since remained in effect.  Information 
of record demonstrates that the veteran is left-hand 
dominant.  

Private treatment records do not show that the veteran was 
seen for left-hand complaints associated with the amputation 
of his left middle finger.  On VA examination, the physician 
noted the absence of the left middle finger.  

Analysis

The amputation of the left middle finger is rated in VA's 
Schedule for Rating Disabilities under the section pertaining 
to the musculoskeletal system, specifically, Diagnostic Code 
5154 which provides for a 10 percent rating for amputation of 
the middle finger of the major or minor extremity if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection.  A 20 
percent rating requires that the amputation involve 
metacarpal resection with more than one-half of the bone 
lost.  See 38 C.F.R. § 4.71a.  

In the veteran's case, the medical evidence shows that the 
left middle finger was amputated at the distal end of the 
metacarpal bone.  More than one-half of the bone had not been 
lost.  In the absence of more extensive amputation, a 10 
percent rating is entirely appropriate for the veteran's 
amputated left middle finger.  Id.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's amputated finger, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. §§ 4.20, 4.71a; see also 
Butts, 5 Vet. App. at 539.  

Factual Background - Left Hand Scars

Based on the results of the veteran's April 2000 VA 
examination, the RO, later in April 2000, granted him 
entitlement to service connection for tender, painful scars 
on the left hand, secondary to his amputated left middle 
finger.  A 10 percent rating was assigned the disability, 
effective from July 1999, the date of receipt of the 
veteran's claim for benefits.  The veteran was notified of 
the decision and, in March 2001, he advised the RO of his 
dissatisfaction with the initial 10 percent rating.  As the 
veteran has expressed his dissatisfaction with the initial 
rating assigned at the time of the grant of service-
connection for tender and painful scars on the left hand, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
at 119.  

In review of the record, the Board notes that the RO has 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Thus, a remand 
for this purpose is unnecessary.  

The report of the veteran's private treatment records do not 
show that he was seen for complaints pertaining to his left 
hand scars associated with his amputated middle finger.  The 
report of his April 2000 VA examination indicates that, in 
the posterior aspect and in the space where the middle finger 
used to be, the veteran has three scars measuring 4 cm, 1.5 
cm, and 1 cm.  There were also four scars in the palm of the 
left hand, measuring 6 cm, 5 cm, 1.5 cm, and 2.5 cm.  All the 
scars were described as white, raised and tender.  

Analysis

The veteran's left hand middle finger amputation residual 
scars are evaluated under that section for VA's Schedule for 
Rating Disabilities pertaining to the skin, specifically, 
Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  This 
diagnostic code provides for a 10 percent rating if the scars 
are superficial, tender and painful on objective 
demonstration.  The 10 percent rating is the highest rating 
possible under Diagnostic Code 7804.  The medical evidence 
shows that his left-hand scars are tender and painful and, 
therefore, meet the criteria for the 10 percent rating 
effective from the date of the award of service connection 
for those scars.  Id.  Moreover, as the rating schedule 
provides a specific diagnostic code for evaluation of the 
veteran's scars, there is no basis for evaluation of the 
disability under any other diagnostic code.  See 38 C.F.R. 
§§ 4.20, 4.118; see also Butts, 5 Vet. App. at 539.  

Conclusion

The above discussion on the issues of increased and initial 
ratings is based on consideration of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board notes 
that there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's residuals of a left knee 
fracture or amputation of his left middle finger; and for 
degenerative joint disease of the right knee or left hand 
scars, secondary to amputation of the middle finger, at any 
stage under consideration.  In this regard, the Board notes 
that the medical evidence reflects that the veteran has not 
undergone prolonged hospitalization for any of those service-
connected disabilities address in this decision or that such 
disabilities have caused marked (emphasis added) interference 
with employment as to render impractical the application of 
the regular schedular standards during any stage under 
consideration.  Although the record shows that he has not 
worked for many years, persuasive medical evidence has not 
been submitted showing that any one of the veteran's service-
connected disabilities discussed in this case has, in and of 
itself, caused him marked interference with employment.  
Hence, in the absence of evidence such factors, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  


ORDER

Service connection for arthritis of the hips, shoulders, 
elbows, and lumbar and thoracic spines is denied.  

A disability rating in excess of 10 percent for residuals of 
a fracture of the left knee is denied.  

As assignment of a 10 percent rating for degenerative joint 
disease of the right knee since the grant of service 
connection was proper, a higher evaluation is denied.  

A disability rating in excess of 10 percent for amputation of 
the left middle finger is denied.  

As assignment of a 10 percent rating for left hand scars, 
secondary to amputation of the middle finger, since the grant 
of service connection was proper, a higher evaluation is 
denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

